Citation Nr: 1430705	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-13 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for nervousness.  

2.  Entitlement to service connection for trouble concentrating. 

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a low back condition.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for joint pain.

5.  Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a bilateral eye condition, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for tingling in the hands and feet, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, L.J., T.D., and S.H.


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from May 1990 to October 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the issues on appeal.  

The Board notes that with regard to the claimed low back condition, the RO denied service connection on a direct basis, not as entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a low back condition.  With regard to the claimed joint pain, that issue was denied on a direct basis and as secondary to service-connected major depressive disorder, not as entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for joint pain.  With regard to the claimed skin and bilateral eye conditions, those issues were denied on a direct basis, not as due to an undiagnosed illness.  As for the claimed tingling in the hands and feet, this issue was denied on a direct basis and as secondary to service-connected major depressive disorder, but not as due to an undiagnosed illness.  

In November 2012, the Veteran testified at a Board hearing in Washington, D.C., before the undersigned.  A copy of the transcript has been associated with the claims file.  During the hearing, the Veteran clarified the issues that she was claiming, as has been indicated and characterized on the front page of this decision.  In January 2013, she submitted additional evidence.  Although no waiver statement was included with the evidence, she had stated at her hearing that she waived her right to have additional evidence initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).

The issues numbered 3 through 8 on the front page of this decision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On November 12, 2012, at her Board hearing and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to the issue of service connection for nervousness is requested.

2.  On November 12, 2012, at her Board hearing and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to the issue of service connection for trouble concentrating is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of service connection for nervousness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of service connection for trouble concentrating have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Appellant or her authorized representative.  38 C.F.R. § 20.204 (2013).  At her November 2012 hearing, the Veteran withdrew her the appeal as to the issues of service connection for nervousness and service connection for trouble concentrating.  The Veteran's statement indicating her intention to withdraw her appeals as to these issues, once transcribed as a part of the record of her hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issues of service connection for nervousness and service connection for trouble concentrating and the appeals of those matters are dismissed.






							(CONTINUED ON NEXT PAGE)
ORDER

The appeal as to the issue of service connection for nervousness is dismissed.  

The appeal as to the issue of service connection for trouble concentrating is dismissed.


REMAND

At her hearing, the purpose of a VA examination and medical opinion was explained to the Veteran.  She indicated that she would be willing to report for VA examinations.  See hearing transcript pages 16-18.  She has not thus far been afforded VA examinations and the record is insufficient for the Board to adjudicate her claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Since this claim is being remanded, updated VA treatment records from the Richmond VA Medical Center should be obtained.  

As noted in the introductory portion of this decision, the AOJ has not considered the issues entirely on the bases claimed.  On remand, the issues should be considered on the proper bases and the Veteran should be afforded updated VCAA notification in the regard.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran updated VCAA notification which reflects the bases for the issues claimed:  (1) entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a low back condition; (2) entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for joint pain; (3) entitlement to service connection for a skin condition to include as due to an undiagnosed illness; (4) entitlement to service connection for a bilateral eye condition to include as due to an undiagnosed illness; and (5) entitlement to service connection for tingling in the hands and feet due to an undiagnosed illness.

The Veteran should be notified of the pertinent laws and regulations, including 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361 as well as 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

2.  Obtain and associate with the record updated copies of all clinical records of the Veteran's treatment at the Richmond VA Medical Center.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current low back and joint pain (all major joints) disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The examiner should provide an opinion as to the following inquires: 

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran incurred any additional disability either directly or through aggravation of her preexisting condition, as a result of the VA hospitalization from October 29, 1993 to December 10, 1993 during which a lumbar puncture/spinal tap was performed? 

If so, identify the additional disability(ies).  Specifically state whether a low back condition and/or joint condition (all major joints) resulted.  Provide all applicable diagnoses for any additional disability found.  

b) If such additional disability was incurred, was the proximate cause of the additional disability either (1) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (2) an event not reasonably foreseeable? 

In making determination (1), the examiner should address whether the VA treatment providers here failed to exercise the degree of care that would be expected of a reasonable health care provider. 

With regard to determination (2), the VA examiner should consider "an event not reasonably foreseeable" to be what a reasonable health care provider would have foreseen.  The examiner should consider whether the spinal tap was performed without the Veteran's informed consent.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  Schedule the Veteran for a VA examination to include a Persian Gulf War evaluation, to determine the nature and etiology of any current skin condition, bilateral eye condition, and a condition manifested by tingling in the hands and feet.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b) The examiner must note all reported symptoms related to the Veteran's claimed skin condition, bilaterally eye disability, and condition manifested by tingling in the hands and feet.  The examiner must specifically state whether any current skin condition, eye condition, and tingling in the hands and feet condition are attributable to a known clinical diagnosis and state the applicable diagnoses.  

c) With respect to each diagnosis is found to be responsible for the symptomatology, the examiner must state whether it is at least as likely as not (50 percent or greater probability), that any diagnosed current skin condition, eye condition, and/or condition manifested by tingling in the hands and feet, had its clinical onset during service or is related to any in-service disease, event, or injury.  

d) If no diagnosis is offered with respect to the Veteran's reported symptoms, noted above, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic (lasting six months or more) disability resulting from an undiagnosed illness (including fibromyalgia) or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

e) The examiner should consider the statements of the Veteran and her relatives that she has had symptoms for each claimed condition since she separated from service.  The examiner's attention is called to the transcript of the Veteran's November 2012 hearing.  

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  Readjudicate the claims on appeal in light of all of the evidence of record and under the bases claimed.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


